UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                           KERN, ALDYKIEWICZ, and MARTIN
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                      Specialist CHRISTOPHER L. MOYERS
                          United States Army, Appellant

                                      ARMY 20110975

                             Headquarters, Fort Bliss
                        David H. Robertson, Military Judge
                   Colonel Francis P. King, Staff Judge Advocate


For Appellant: William E. Cassara, Esquire (argued); William E. Cassara, Esquire;
Captain John L. Schriver, JA (on brief); William E. Cassara, Esquire; Captain Brian
D. Andes, JA (on reply brief).

For Appellee: Captain T. Campbell Warner, JA (argued); Colonel John P. Carrell,
JA; Lieutenant Colonel James L. Varley, JA; Major Catherine L. Brantley, JA;
Captain T. Campbell Warner, JA (on brief).


                                        28 April 2014

                    -------------------------------------------------------------
                   SUMMARY DISPOSITION ON RECONSIDERATION
                    -------------------------------------------------------------

KERN, Senior Judge:

       On 31 March 2014, we issued a decision setting aside the finding of guilty of
the Specification of Charge III and dismissing Charge III and its Specification. We
affirmed the remaining findings of guilty and affirmed the sentence. See United
States v. Moyers, ARMY 20110975 (Army Ct. Crim. App. 31 March 2014) (mem.
op.). Appellant subsequently filed a timely request for reconsideration and
suggestion for reconsideration by the court as a whole. This court did not adopt
appellant’s suggestion for en banc reconsideration. However, we did grant
appellant’s motion for reconsideration. Upon reconsideration of the entire record,
MOYERS—ARMY 20110975

including appellant’s suggestion for reconsideration, we adopt the reasoning and
outcome of our earlier decision. *

       Accordingly, the findings of guilty of Charge III and its Specification are set
aside, and Charge III and its Specification are dismissed. The remaining findings of
guilty are affirmed. The sentence is affirmed. All rights, privileges, and property,
of which appellant has been deprived by virtue of that portion of the findings set
aside by this decision, are ordered restored.

      Judge ALDYKIEWICZ concurs.


      MARTIN, Judge, concurring in part, dissenting in part.

      I concur in part and dissent in part for the same reasons given in my earlier,
separate opinion in this case.

                                        FOR THE
                                        FOR THE COURT:
                                                COURT:




                                        MALCOLM H. SQUIRES, JR.
                                        MALCOLM H. SQUIRES, JR.
                                        Clerk of Court
                                        Clerk of Court




*
  We note that the decretal paragraph in our initial decision only set aside the finding
of guilty for the Specification of Charge III and not the finding of guilty for Charge
III as well. We take corrective action in this decretal paragraph.


                                           2